Citation Nr: 0023187	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Determination of initial rating for major depression with 
psychotic features, initially evaluated as 10 percent 
disabling, effective June 1992, and currently evaluated as 
30 percent disabling, effective September 1999.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The veteran had active duty service from August 1980 to May 
1988.

 This matter comes before the Board on appeal from a rating 
decision dated in August 1996 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which implemented the Board's 
grant of service connection for major depression with 
psychotic features, and assigned a 10 percent rating, 
effective June 1992.  The veteran appealed the issue of 
determination of the initial rating.  In light of the U.S. 
Court of Appeals for Veterans Claims (Court's) decision in 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be assigned 
for separate periods of time based on the facts found) rather 
than a claim for an "increased rating," the Board has 
recharacterized the veteran's claim as stated on the cover 
page of this decision.

By a December 1999 rating decision, the evaluation for major 
depression was increased from 10 percent to 30 percent, 
effective September 1999, (the date the RO determined that it 
is factually ascertainable that an increase occurred).  
However, it is presumed that the veteran was seeking the 
maximum benefit allowed by law and regulation and "it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


REMAND

The veteran and his representative are contending that the 
evaluation for his service connected major depression is 
inadequate to reflect the nature of his disability.  They 
indicate, in a May 1997 statement filed with the RO, that the 
veteran is 100 percent disabled for Social Security 
Administration (SSA) purposes and has been receiving benefits 
since his discharge from the service.  In this statement, 
they specifically request that the RO obtain and consider the 
veteran's SSA disability in connection with his appeal.  

The claims file indicates that in December 1994, the RO 
received a copy of a letter, dated in August 1990, which 
indicates that the veteran has been receiving SSA disability 
benefits since August 1989.  However, this letter does not 
provide the evidence that was used to evaluate his SSA 
disability claim.  It has been resolved in various cases, 
essentially, that although SSA disability decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits, and that the VA has 
a duty to assist the veteran in gathering SSA records.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); and Brown v. Derwinski, 
2 Vet. App. 444 (1992).  

In addition, it is apparent from a review of the file that 
the veteran is receiving treatment for his service-connected 
disability from private and VA sources.  

The VA has a duty to assist a veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  The veteran's claim in this case 
currently appears to be well-grounded, but the duty to assist 
him in the development has not yet been fulfilled.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

In light of the above considerations, the case is REMANDED 
for the following:

1.  The RO should obtain from the Social 
Security Administration copies of their 
entire file on the veteran, including any 
medical and administrative records and 
used in determining the veteran's initial 
and continued entitlement to disability 
insurance benefits, if any.  

2.  The veteran should be asked to 
provided the RO names and addresses of 
any physicians, hospitals or treatment 
centers who provided him with relevant 
evaluation or treatment for his 
psychiatric disability.  After obtaining 
the necessary authorizations, the RO 
should request such records.  If the RO 
is unable to obtain medical records, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159.

3.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran, to the extent 
not already on file.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

5.  After completion of the above, the RO 
should readjudicate the veteran's claim.  
If the benefits sought are not granted in 
full, the veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded the 
appropriate period for response.  

Thereafter the appeal should be returned to the Board for 
continuation of appellate review.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

